Citation Nr: 0712073	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  05-03 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
death pension benefits in the calculated amount of $4.892.00.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active duty from October 1954 to May 1955.  He died in August 
1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Committee on Waivers and Compromises 
(Committee), Department of Veterans Affairs (VA) Regional 
Office and Insurance Center (RO) in Philadelphia, 
Pennsylvania.  Appellant lives in Georgia and is represented 
by the State Service Organization.  That Organization has 
made a written presentation in this case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the record reveals that the instant claim was 
denied on the basis that waiver of the overpayment could not 
be considered because appellant did not apply for the waiver 
within the 180 day period provided by regulation for such 
application.  Both the Committee decision and the Statement 
of the Case make reference to an April 2, 2003, reportedly 
sent to the appellant that informed her of the amount of the 
debt and the 180 day time limit for disagreement.

Both documents are written in such a way as to suggest that 
the letter was available to the reviewer for review in 
entering the decision.  That letter is not in the record 
before the Board.

The Board made an administrative attempt to obtain a copy of 
the letter from the VA Debt Management Center in Minnesota.  
The response was that such letter was sent, but that copies 
were not kept.

Thus, the question remains whether a copy of the letter may 
be in a file at the RO which handled this appeal.  If not, a 
determination needs to be made and certified that the letter 
of the date was sent; that, in the normal course of business, 
such letter would have contained both the amount of the debt 
and information concerning the time to file and appeal; the 
address to which the letter was sent; and that the letter was 
not returned as undeliverable.  This information may be 
certified by information in the claims file or other records.  
If possible, a sample letter that would have been sent in the 
due course of business, were a copy available.

Accordingly, the case is REMANDED for the following action:

The RO/AMC must ascertain whether there is 
any additional file at the RO that 
includes a copy of the April 2, 2003 
letter to which reference is made.  If it 
is determined that no copy of the letter 
is found, a pertinent official on the 
Committee or at the RO/AMC should certify 
for the record that (a) a letter dated 
April 2, 2003, was sent to the appellant; 
(b) that the letter contained information 
concerning the amount of the debt and 
notice of the 180 day limit for filing for 
a waiver; (c) the address to which the 
letter was sent; and, (d) that the letter 
was not returned.  Further, if a sample of 
the letter can be created that should be 
associated with the file.  Thereafter, the 
file, with either the letter or the 
aforementioned certification, should be 
returned to the Board in the normal course 
of action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




